


110 HR 304 IH: To establish guidelines and incentives for States to

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 304
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Pearce (for
			 himself, Mr. Burton of Indiana,
			 Mr. Sessions, and
			 Mr. Doolittle) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To establish guidelines and incentives for States to
		  establish criminal drug dealer registries and to require the Attorney General
		  to establish a national criminal drug dealer registry and notification program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Communities Leading Everyone Away From Narcotics Through Online Warning
			 Notification Act of 2007, or the CLEAN TOWN Act of
			 2007.
		2.Drug dealer
			 registration and notification program
			(a)Registry
			 requirements for jurisdictions
				(1)Jurisdiction to
			 maintain a registryEach jurisdiction shall establish and
			 maintain a jurisdiction-wide criminal drug dealer registry conforming to the
			 requirements of this section.
				(2)Guidelines and
			 regulationsThe Attorney General shall issue guidelines and
			 regulations to interpret and implement this section.
				(b)Registry
			 requirements for criminal drug dealers
				(1)In
			 generalA criminal drug dealer shall register, and shall keep the
			 registration current, in each jurisdiction where the dealer resides, where the
			 dealer is an employee, and where the dealer is a student. For initial
			 registration purposes only, a criminal drug dealer shall also register in the
			 jurisdiction in which convicted if such jurisdiction is different from the
			 jurisdiction of residence.
				(2)Initial
			 RegistrationThe criminal
			 drug dealer shall initially register—
					(A)before completing
			 a sentence of imprisonment with respect to the offense giving rise to the
			 registration requirement; or
					(B)not later than three business days after
			 being sentenced for that offense, if the criminal drug dealer is not sentenced
			 to a term of imprisonment.
					(3)Keeping the
			 registration currentA
			 criminal drug dealer shall, not later than three business days after each
			 change of name, residence, employment, or student status, appear in person in
			 at least one jurisdiction involved pursuant to
			 paragraph (1) and inform that
			 jurisdiction of all changes in the information required for that dealer in the
			 criminal drug dealer registry. That jurisdiction shall immediately provide the
			 revised information to all other jurisdictions in which the dealer is required
			 to register.
				(4)Initial
			 registration of criminal drug dealers unable to comply with
			 paragraph (2)The Attorney General shall have the
			 authority to specify the applicability of the requirements of this section to
			 criminal drug dealers convicted before the date of the enactment of this Act or
			 its implementation in a particular jurisdiction, and to prescribe rules for the
			 registration of any such criminal drug dealers and other categories of criminal
			 drug offenders who are unable to comply with
			 paragraph (2).
				(5)State penalty
			 for failure to complyEach
			 jurisdiction, other than a Federally recognized Indian tribe, shall provide a
			 criminal penalty that includes a maximum term of imprisonment that is greater
			 than one year for the failure of a criminal drug dealer to comply with the
			 requirements of this section.
				(6)Limited
			 authority to exempt certain drug dealers from registry
			 requirementsA jurisdiction
			 shall have the authority to exempt a criminal drug dealer who has been
			 convicted of a criminal drug dealing offense for the first time from the
			 registration requirements under this section in exchange for such dealer’s
			 substantial assistance in the investigation or prosecution of another person
			 who has committed an offense. The jurisdiction shall revoke any such exemption
			 and order the dealer to comply with the registration requirements of this
			 section immediately upon cessation of active cooperation with the jurisdiction
			 relating to such investigation or prosecution. The Attorney General shall
			 assure that any regulations promulgated under this section include guidelines
			 that reflect the general appropriateness of exempting such a dealer from the
			 registration requirements under this section.
				(c)Information
			 required in registration
				(1)Provided by the
			 dealerA criminal drug dealer
			 shall provide the following information to the appropriate official for
			 inclusion in the criminal drug dealer registry of a jurisdiction in which such
			 dealer is required to register:
					(A)The name of the
			 dealer (including any alias used by the dealer).
					(B)The Social
			 Security number of the dealer.
					(C)The address of
			 each residence at which the dealer resides or will reside.
					(D)The name and
			 address of any place where the dealer is an employee or will be an
			 employee.
					(E)The name and
			 address of any place where the dealer is a student or will be a student.
					(F)The license plate
			 number and a description of any vehicle owned or operated by the dealer.
					(G)Any other
			 information required by the Attorney General.
					(2)Provided by the
			 JurisdictionThe jurisdiction in which a criminal drug dealer
			 registers shall ensure that the following information is included in the
			 registry for such dealer:
					(A)A physical
			 description of the dealer.
					(B)The text of the
			 provision of law defining the criminal offense for which the dealer is
			 registered.
					(C)The criminal
			 history of the dealer, including the date of all arrests and convictions; the
			 status of parole, probation, or supervised release; registration status; and
			 the existence of any outstanding arrest warrants for the dealer.
					(D)A current
			 photograph of the dealer.
					(E)A set of
			 fingerprints and palm prints of the dealer.
					(F)A photocopy of a
			 valid driver's license or identification card issued to the dealer by a
			 jurisdiction.
					(G)Any other
			 information required by the Attorney General.
					(d)Duration of
			 registration requirementA criminal drug dealer shall keep the
			 registration information provided under subsection (c) current for the full
			 registration period (excluding any time the dealer is in custody or civilly
			 committed). For purposes of this subsection, the full registration
			 period—
				(1)shall commence on the later of the date on
			 which the dealer is convicted of a criminal drug dealing offense, the date on
			 which the dealer is released from prison for such conviction, or the date on
			 which such dealer is placed on parole, supervised release, or probation for
			 such conviction; and
				(2)shall be—
					(A)five years for a
			 dealer who has been convicted of a criminal drug dealing offense for the first
			 time;
					(B)ten years for a dealer who has been
			 convicted of a criminal drug dealing offense for the second time; and
					(C)for the life of the dealer for a dealer who
			 has been convicted of a criminal drug dealing offense more than twice.
					(e)Annual
			 verificationNot less than
			 once in each calendar year during the full registration period, a criminal drug
			 dealer required to register under this section shall—
				(1)appear in person
			 at not less than one jurisdiction in which such dealer is required to
			 register;
				(2)allow such
			 jurisdiction to take a current photograph of the dealer; and
				(3)while present at
			 such jurisdiction, verify the information in each registry in which that dealer
			 is required to be registered.
				(f)Duty To notify
			 criminal drug dealers of registration requirements and To register
				(1)In
			 generalAn appropriate official shall, shortly before release of
			 a criminal drug dealer from custody, or, if the dealer is not in custody,
			 immediately after the sentencing of the dealer for the offense giving rise to
			 the duty to register—
					(A)inform the dealer
			 of the duties of the dealer under this section and explain those duties;
					(B)require the dealer
			 to read and sign a form stating that the duty to register has been explained
			 and that the dealer understands the registration requirement; and
					(C)ensure that the
			 dealer is registered.
					(2)Notification of
			 criminal drug dealers who cannot comply with paragraph (1)The
			 Attorney General shall prescribe rules for the notification of criminal drug
			 dealers who cannot be notified and registered in accordance with
			 paragraph (1).
				(g)Public access to
			 criminal drug dealer information through the Internet
				(1)In
			 generalExcept as provided in
			 this subsection, each jurisdiction shall make available on the Internet, in a
			 manner that is readily accessible to all jurisdictions and to the public, all
			 information about each criminal drug dealer in the registry. The jurisdiction
			 shall maintain the Internet site in a manner that will permit the public to
			 obtain relevant information for each such dealer by a single query for any
			 given zip code or geographic radius set by the user. The jurisdiction shall
			 also include in the design of its Internet site all field search capabilities
			 needed for full participation in the National criminal drug dealer public
			 Internet site established under subsection (i) and shall participate in that
			 website as provided by the Attorney General.
				(2)Mandatory
			 exemptionsA jurisdiction shall exempt from public disclosure,
			 with respect to information about a criminal drug dealer—
					(A)the identity of any
			 victim of an offense;
					(B)the Social
			 Security number of the criminal drug dealer;
					(C)any reference to
			 arrests of the criminal drug dealer that did not result in conviction; and
					(D)any other
			 information exempted from public disclosure by the Attorney General.
					(3)Optional
			 exemptionsA jurisdiction may exempt from public disclosure, with
			 respect to information about a criminal drug dealer—
					(A)any information
			 about the dealer involving conviction for an offense other than the offense or
			 offenses for which the dealer is registered;
					(B)the name of an
			 employer of the dealer;
					(C)the name of an
			 educational institution where the dealer is a student;
					(D)any information
			 about the dealer if the dealer is participating in a witness protection program
			 and the release of such information could jeopardize the safety of the dealer
			 or any other individual; and
					(E)any other
			 information identified as an optional exemption from public disclosure by the
			 Attorney General.
					(4)LinksAn
			 Internet site established by a jurisdiction pursuant to
			 paragraph (1) shall include, to the
			 extent practicable, links to substance abuse education resources.
				(5)Correction of
			 errorsAn Internet site
			 established by a jurisdiction pursuant to
			 paragraph (1) shall include instructions
			 on how to seek correction of information that an individual contends is
			 erroneous.
				(6)WarningAn Internet site established by a
			 jurisdiction pursuant to
			 paragraph (1) shall include a warning
			 that information on the site should not be used to unlawfully injure, harass,
			 or commit a crime against any individual named in the registry or residing or
			 working at any reported address. The warning shall note that any such action
			 could result in civil or criminal penalties.
				(h)National
			 criminal drug dealer registry
				(1)In
			 generalThe Attorney General shall maintain a national database
			 at the Federal Bureau of Investigation for each criminal drug dealer and any
			 other person required to register in a jurisdiction's criminal drug dealer
			 registry under
			 subsection (a). The database shall be known
			 as the National Criminal Drug Dealer Registry.
				(2)Electronic
			 ForwardingThe Attorney General shall ensure (through the
			 National Criminal Drug Dealer Registry or otherwise) that updated information
			 about a criminal drug dealer is immediately transmitted by electronic
			 forwarding to all relevant jurisdictions.
				(i)National criminal
			 drug dealer public Internet siteThe Attorney General shall
			 establish and maintain a national criminal drug dealer public Internet site.
			 The Internet site shall include relevant information for each criminal drug
			 dealer and other person listed on a jurisdiction's Internet site under
			 subsection (g). The Internet site shall
			 allow the public to obtain relevant information for each such offender by a
			 single query for any given zip code or geographical radius set by the user in a
			 form and with such limitations as may be established by the Attorney General
			 and shall have such other field search capabilities as the Attorney General may
			 provide.
			(j)Notification
			 proceduresUnder a criminal drug dealer registration program
			 established by a jurisdiction pursuant to
			 subsection (a), immediately after a criminal
			 drug dealer registers or updates a registration, an appropriate official in the
			 jurisdiction shall provide the information in the registry (other than
			 information exempted from disclosure by the Attorney General) about that
			 offender to the following:
				(1)The Attorney
			 General, who shall include that information in the National Criminal Drug
			 Dealer Registry or other appropriate databases.
				(2)Appropriate law
			 enforcement agencies (including probation agencies, if appropriate), and each
			 school and public housing agency, in each area in which the offender resides,
			 is an employee, or is a student.
				(3)Each jurisdiction
			 where the offender resides, is an employee, or is a student, and each
			 jurisdiction from or to which a change of residence, employment, or student
			 status occurs.
				(4)Any organization,
			 company, or individual who requests such notification pursuant to procedures
			 established by the jurisdiction.
				(k)Actions To be
			 taken when criminal drug dealer fails To complyUnder a criminal drug dealer registration
			 program established by a jurisdiction pursuant to
			 subsection (a), an appropriate official of
			 the jurisdiction shall notify the Attorney General and appropriate law
			 enforcement agencies of any failure by a criminal drug dealer to comply with
			 the requirements of the criminal drug dealer registry for such jurisdiction,
			 and shall revise the registry to reflect the nature of such failure. The
			 appropriate official, the Attorney General, and each such law enforcement
			 agency shall take any appropriate action to ensure compliance.
			(l)Development and
			 availability of registry management and website software
				(1)Duty to develop
			 and supportThe Attorney General shall, in consultation with the
			 jurisdictions, develop and support software to enable jurisdictions to
			 establish and operate uniform criminal drug dealer registries and Internet
			 sites.
				(2)CriteriaThe
			 software described in paragraph (1) should facilitate—
					(A)immediate exchange
			 of information among jurisdictions;
					(B)public access over
			 the Internet to appropriate information, including the number of registered
			 criminal drug dealers in each jurisdiction on a current basis;
					(C)full compliance
			 with the requirements of this section; and
					(D)communication of
			 information as required under
			 subsection (j).
					(3)DeadlineThe
			 Attorney General shall make the first complete edition of this software
			 available to jurisdictions not later than two years after the date of the
			 enactment of this Act.
				(m)Period for
			 implementation by jurisdictions
				(1)DeadlineTo
			 be in compliance with this section, a jurisdiction shall implement this section
			 before the later of—
					(A)three years after
			 the date of the enactment of this Act; or
					(B)one year after the
			 date on which the software described in subsection (l) is made available to
			 such jurisdiction.
					(2)ExtensionsThe
			 Attorney General may authorize not more than two one-year extensions of the
			 deadline under
			 paragraph (1).
				(n)Failure of
			 jurisdiction To comply
				(1)In
			 generalFor any fiscal year after the deadline described in
			 subsection (m), a jurisdiction that fails,
			 as determined by the Attorney General, to substantially implement this section
			 shall not receive 10 percent of the funds that would otherwise be allocated for
			 that fiscal year to the jurisdiction under subpart 1 of part E of title I of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.).
				(2)State
			 Constitutionality
					(A)In
			 generalWhen evaluating whether a jurisdiction has substantially
			 implemented this section, the Attorney General shall consider whether the
			 jurisdiction is unable to substantially implement this section because of a
			 demonstrated inability to implement certain provisions that would place the
			 jurisdiction in violation of its constitution, as determined by a ruling of the
			 jurisdiction's highest court.
					(B)EffortsIf
			 the circumstances arise under
			 subparagraph (A), then the Attorney
			 General and the jurisdiction involved shall make good faith efforts to
			 accomplish substantial implementation of this section and to reconcile any
			 conflicts between this section and the jurisdiction's constitution. In
			 considering whether compliance with the requirements of this section would
			 likely violate the jurisdiction's constitution or an interpretation thereof by
			 the jurisdiction's highest court, the Attorney General shall consult with the
			 chief executive and chief legal officer of the jurisdiction concerning the
			 jurisdiction's interpretation of the jurisdiction's constitution and rulings
			 thereon by the jurisdiction's highest court.
					(C)Alternative
			 proceduresIf a jurisdiction is unable to substantially implement
			 this section because of a limitation imposed by the jurisdiction's
			 constitution, the Attorney General may determine that the jurisdiction is in
			 compliance with this section if the jurisdiction has made, or is in the process
			 of implementing, reasonable alternative procedures or accommodations, which are
			 consistent with the purposes of this section.
					(D)Funding
			 reductionIf a jurisdiction determined to be in compliance under
			 subparagraph (C) does not comply with
			 the alternative procedures or accommodations described in such subparagraph,
			 then the jurisdiction shall be subject to a funding reduction as specified in
			 paragraph (1).
					(3)ReallocationAmounts
			 not allocated under a program referred to in this subsection to a jurisdiction
			 for failure to substantially implement this section shall be reallocated under
			 that program to jurisdictions that have not failed to substantially implement
			 this section or may be reallocated to a jurisdiction from which they were
			 withheld to be used solely for the purpose of implementing this section.
				(4)Rule of
			 constructionThe provisions of this section that are cast as
			 directions to jurisdictions or their officials constitute, in relation to
			 States, only conditions required to avoid the reduction of Federal funding
			 under this subsection.
				(o)Election by
			 Indian tribes
				(1)Election
					(A)In
			 generalA Federally recognized Indian tribe may, by resolution or
			 other enactment of the tribal council or comparable governmental body—
						(i)elect to carry out
			 this section as a jurisdiction subject to its provisions; or
						(ii)elect to delegate
			 its functions under this section to another jurisdiction or jurisdictions
			 within which the territory of the tribe is located and to provide access to its
			 territory and such other cooperation and assistance as may be needed to enable
			 such other jurisdiction or jurisdictions to carry out and enforce the
			 requirements of this section.
						(B)Imputed election
			 in certain casesA tribe shall be treated as if it had made the
			 election described in subparagraph (A)(ii) if—
						(i)it is
			 a tribe subject to the law enforcement jurisdiction of a State under section
			 1162 of title 18, United States Code;
						(ii)the
			 tribe does not make an election under subparagraph (A) within one year of the
			 date of the enactment of this Act or rescinds an election under subparagraph
			 (A)(i); or
						(iii)the Attorney
			 General determines that the tribe has not substantially implemented the
			 requirements of this section and is not likely to become capable of doing so
			 within a reasonable amount of time.
						(2)Cooperation
			 between tribal authorities and other jurisdictions
					(A)NonduplicationA
			 tribe subject to this section is not required to duplicate functions under this
			 section which are fully carried out by another jurisdiction or jurisdictions
			 within which the territory of the tribe is located.
					(B)Cooperative
			 agreementsA tribe may, through cooperative agreements with such
			 a jurisdiction or jurisdictions—
						(i)arrange for the
			 tribe to carry out any function of such a jurisdiction under this section with
			 respect to criminal drug dealers subject to the tribe's jurisdiction;
			 and
						(ii)arrange for such
			 a jurisdiction to carry out any function of the tribe under this section with
			 respect to criminal drug dealers subject to the tribe's jurisdiction.
						(p)Immunity for
			 good faith conductThe
			 Federal Government, jurisdictions, political subdivisions of jurisdictions, and
			 their agencies, officers, employees, and agents shall be immune from liability
			 for good faith conduct under this section.
			3.Criminal Drug
			 Dealer Management Assistance Program
			(a)In
			 generalThe Attorney General
			 shall establish and implement a Criminal Drug Dealer Management Assistance
			 program (in this section referred to as the CDDMA program),
			 under which the Attorney General may award a grant to a jurisdiction to offset
			 the costs of implementing
			 section 2.
			(b)ApplicationThe chief executive of a jurisdiction
			 desiring a grant under this section shall, on an annual basis, submit to the
			 Attorney General an application in such form and containing such information as
			 the Attorney General may require.
			(c)Bonus payments
			 for prompt complianceA jurisdiction that, as determined by the
			 Attorney General, has substantially implemented
			 section 2 not later than two years after the
			 date of the enactment of this Act is eligible for a bonus payment. The Attorney
			 General may make such a payment under the CDDMA program for the first fiscal
			 year beginning after that determination. The amount of the bonus payment shall
			 be—
				(1)10 percent of the
			 total received by the jurisdiction under the CDDMA program for the preceding
			 fiscal year, if that implementation is not later than one year after the date
			 of enactment of this Act; and
				(2)5
			 percent of such total, if such implementation is not later than two years after
			 such date of enactment.
				(d)Authorization of
			 AppropriationsIn addition to
			 any amounts otherwise authorized to be appropriated, there are authorized to be
			 appropriated to the Attorney General, to be available only for the CDDMA
			 program, such sums as may be necessary for each of the fiscal years 2008
			 through 2013.
			4.DefinitionsFor the purposes of this Act:
			(1)Criminal drug
			 dealerThe term criminal drug dealer means an
			 individual who is convicted of any criminal offense for manufacturing,
			 distributing, dispensing, or possessing with the intent to manufacture,
			 distribute, or dispense, a controlled substance (as such term is defined in
			 section 102(6) of the Controlled Substances Act (21 U.S.C. 802(6)).
			(2)Criminal drug
			 dealer registryThe term
			 criminal drug dealer registry means a registry of criminal drug
			 dealers, and a notification program, maintained by a jurisdiction.
			(3)Criminal
			 offenseThe term criminal offense means a State,
			 local, tribal, foreign, or military offense (to the extent specified by the
			 Secretary of Defense under section 115(a)(8)(C)(i) of Public Law 105–119 (10
			 U.S.C. 951 note)) or other criminal offense.
			(4)EmployeeThe
			 term employee includes an individual who is self-employed or works
			 for any other entity, whether compensated or not.
			(5)JurisdictionThe term jurisdiction means
			 any of the following:—
				(A)A State.
				(B)The District of
			 Columbia.
				(C)The Commonwealth
			 of Puerto Rico.
				(D)Guam.
				(E)American Samoa.
				(F)The Northern
			 Mariana Islands.
				(G)The United States
			 Virgin Islands.
				(H)To the extent
			 provided and subject to the requirements of
			 section 2(o), a Federally recognized Indian
			 tribe.
				(6)ResidesThe term resides means, with respect to an individual, the
			 location of the individual's home or other place where the individual
			 habitually lives.
			(7)StudentThe
			 term student means an individual who enrolls in or attends an
			 educational institution (whether public or private), including a secondary
			 school, trade or professional school, and institution of higher
			 education.
			
